Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                    DETAIELD ACTION
1. Applicant’s election without traverse of Group I (claims 1-7 and 15-16) in the reply filed on April 19, 2021 is acknowledged.
                                           Status of the Application
2. Claims 1-7 and 15-16 are considered for examination. Claims 8-14 are withdrawn from further consideration as being drawn to nonelected group.
                                                         Priority
3. This application filed on December 18, 2019 is a DIV of US 14/398,304 filed on October 31, 2014 which is a PCT/US2013/039298 filed on May 02, 2013 which claims benefit of US 61/641,720 filed on May 02, 2012.
                                            Claim Interpretation
4.   Claims recite ‘a plurality of nucleotide base’. The claims are given broadest claim interpretation and the plurality of nucleotide base is interpreted as two or more nucleotide bases or an oligonucleotide or probe nucleic acid comprising two or more nucleotides.
                               Claim Rejections - 35 USC § 102
5.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



        A.  Claims 1-7 and 15-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kunkel (2003/0077584).
Kunkel teaches a composition and kit of claim 1, 7, 15, comprising a plurality of nucleotide base wherein a first portion of the plurality is labeled with a first label and a second portion of the plurality is labeled with a second label (see entire document, at least para 0053, 0078, 0085-100; indicating a first nucleotide labeled with a first label and a second nucleotide is labeled with a second label) and a nucleic acid comprising a nucleotide base (calibrator) (see at least para 0073, 0096; indicating a capture probe).
With reference to claim 2-4, 16, Kunkel teach that the composition comprises a second plurality of a second nucleotide base wherein a third portion of the second plurality is labeled with the first label and a fourth portion of the second plurality is labeled with the second label and a first ratio of the first portion relative to the second portion is different than a second ratio of the third portion relative to the fourth portion; the composition comprises a third plurality of a third nucleotide base and a fourth plurality of a fourth nucleotide base wherein a fifth portion of third plurality is labeled with the first label, a sixth portion is labeled with the second label, a seventh portion of the fourth plurality is labeled with the first label and an eight portion is labeled with the second label and a third ratio of the fifth portion relative to the sixth portion is different than a  ratio of the seventh portion relative to the eighth portion, wherein the first nucleotide is base A, the second nucleotide is base C, the third nucleotide is base G and the fourth nucleotide is base T (see entire document, at least 0053, para 0058-
      With reference to claim 5, Kunkel teach that said label is a fluorescent moiety (see at least para 0052-0053). 
      With reference to claim 6, Kunkel et al. the composition further comprises a target nucleic acid, a sequencing primer and a polymerase (see at least para 0078).         For all the above, the claims are anticipated.
B. Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fan et al. (US 2002/0001801).
  Fan et al. teach a composition of claim 1, comprising a plurality of nucleotide base (at least two nucleotide bases) wherein a first portion of the plurality is labeled with a first label and a second portion of the plurality is labeled with a second label (see entire document, at least para 0165, 0116-0118; indicating a first nucleotide labeled with a first label and a second nucleotide is labeled with a second label).
With reference to claim 2-4, Fan et al. teach that the composition comprises a second plurality of a second nucleotide base wherein a third portion of the second plurality is labeled with the first label and a fourth portion of the second plurality is labeled with the second label and a first ratio of the first portion relative to the second portion is different than a second ratio of the third portion relative to the fourth portion; the composition comprises a third plurality of a third nucleotide base and a fourth plurality of a fourth nucleotide base wherein a fifth portion of third plurality is labeled with the first label, a sixth portion is labeled with the second label, a seventh portion of the 
      With reference to claim 5, Fan et al. teach that said label is a fluorescent moiety (see at least para 0159, 0070). 
      With reference to claim 6, Fan et al. the composition further comprises a target nucleic acid, a sequencing primer and a polymerase (see at least para 0161). 
        With reference to claim 7, Fan et al. teach that the composition comprises a nucleic acid sequence (reference sequence) with the nucleotide base (see at least para 0191). For all the above, the claims are anticipated.
                          Nonstatutory Double Patenting
6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp. 

B.  Claims 1-7 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10/584,377 (the ‘377). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are within the scope of the claims in the patent ‘377, specifically the composition or kit composition recited in the instant claims, comprising a first fraction of plurality of nucleobases labeled with a first label and a second fraction of plurality of nucleotides labeled with a second label, a nucleic acid comprising the nucleotide base or a calibrator oligonucleotide sequence is within the scope of the claims 1-7 of the patent ‘377. The instant claims differ from the claims in the patent ‘377 in reciting a composition comprising said nucleotide bases which is considered obvious variation over the claims in the patent ‘377.
                                         Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637